759 N.W.2d 352 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Wayne WELLMAN, Defendant-Appellant.
Docket No. 136834. COA No. 285166.
Supreme Court of Michigan.
October 15, 2008.

Order
On order of the Court, the application for leave to appeal the June 16, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Clinton Circuit Court for correction of the presentence investigation report as agreed to by the trial court. The circuit court shall forward a copy of the amended report to the Department of Corrections, MCL 771.14(6) and MCR 6.425(E)(2). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.